ATTORNEY FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
Mark Small                                                  Gregory F. Zoeller
Indianapolis, Indiana                                       Attorney General of Indiana

                                                Ellen H. Meilaender
                                                Andrew A. Kobe
                                                Deputy Attorneys General
                                                Indianapolis, Indiana
______________________________________________________________________________
                                                                                 FILED
                                           In the
                                                                            Sep 29 2016, 2:19 pm

                                                                                 CLERK

                        Indiana Supreme Court
                                                                             Indiana Supreme Court
                                                                                Court of Appeals
                                                                                  and Tax Court


                            _________________________________

                                   No. 27S00-1503-LW-145

JAMES F. GRIFFITH,
                                                           Appellant (Defendant),

                                                v.

STATE OF INDIANA,
                                                      Appellee (Plaintiff).
                            _________________________________

              Appeal from the Grant Superior Court 1, No. 27D01-1208-MR-113
                           The Honorable Jeffrey D. Todd, Judge
                          _________________________________

                                     On Direct Appeal
                            _________________________________

                                      September 29, 2016

Rush, Chief Justice.

       James Griffith was convicted of murder, robbery, and conspiracy to commit robbery, and
sentenced to life imprisonment without possibility of parole (“LWOP”). On direct appeal, he
claims (1) he was denied due process in discovery; (2) he was denied his right to a speedy trial;
(3) the trial court abused its discretion in denying his requests to hire at public expense expert
witnesses in DNA and blood spatter; (4) the trial court committed fundamental error by allowing
witnesses to remain in the courtroom during opening statements; (5) the trial court abused its
discretion by allowing the State’s entomologist to testify; (6) the trial court admitted evidence in
violation of the Federal and Indiana Constitutions; and (7) insufficient evidence supported his
convictions. Finding that Griffith’s claims lack merit, we affirm the trial court in all respects.

                                  Facts and Procedural History
       In his retirement, eighty-one-year-old veteran Duwayne Lindsey enjoyed collecting guns
and coins and making daily trips to AMVETS, a local veteran’s service organization. He lived
alone, but was known to welcome others into his home to share his hobbies. At one point, Lindsey
invited his friend’s step-son Chris Hisey to come over and help him remodel a closet to fit his gun
safe. Hisey obliged and allowed an acquaintance, Griffith, to tag along. Afterwards, Griffith told
his girlfriend, Lacy Bradley, about Lindsey’s valuable collections. The couple, who had just spent
a month in Ohio living off bad checks, decided it was time for a robbery.

       One morning, Griffith and Bradley pulled up to Lindsey’s house in an Oldsmobile. Griffith
asked Lindsey if he could spare a moment to inspect some coins. Lindsey welcomed them inside
to a card table, where he had a coin magnifying glass set up. But shortly after he sat down, Griffith
nodded to Bradley, who bashed Lindsey’s head with a hammer, fracturing his skull. Griffith then
pulled out his knife, stabbed Lindsey in the chest, and demanded the combination to Lindsey’s
safe. Each time Lindsey answered incorrectly, Griffith cut his throat. Eventually, Griffith broke
the dial off the safe and pried it open. Over the next hour and a half, Griffith and Bradley stuffed
Lindsey’s guns, coins, and cash into the Oldsmobile until the trunk “sat down a bit.”

       The couple then set out on an extended road trip, spending Lindsey’s money and calling
themselves the modern-day “Bonnie and Clyde.” They picked up a friend in Fort Wayne and
headed to Batesville to spend the night with Bradley’s father, Brian. As Brian helped them unload
numerous guns and heavy bags of coins, he thought the couple’s behavior was strange. Although
Griffith insisted the property was his, he struggled to load a western-style revolver and plucked
coins from their proof sets, decreasing their value.

       The next day Griffith bought a van with Lindsey’s money, moved the Oldsmobile’s license
plate onto the van, and ditched the Oldsmobile. They continued south to Kentucky and bought a
motorcycle, again with Lindsey’s cash.

       The group eventually pulled into a gas station, near where a pair of Kentucky State troopers
were parked. Just as one of the troopers noticed the motorcycle’s license plate was expired, Griffith
                                                  2
walked up, map in hand, and asked for directions. The trooper asked for identification, and Griffith
said he was “John Scott Griffith.” When the trooper saw that name matched an Ohio felony arrest
warrant for two counts of forgery, he placed Griffith under arrest.

       Realizing her boyfriend was in trouble, Bradley stepped out of the van and claimed the
motorcycle was hers. Suspicious, the troopers ran the van’s license plate and saw it actually
belonged to an Oldsmobile. At that point, Bradley asked if the troopers would leave if she just
gave them “the drugs,” and she handed over two pill bottles. Then, ignoring orders to stop, she
started walking back towards the van to grab her purse—which contained a gun. As she reached
for the purse, the troopers pulled her back and placed her under arrest. Soon after, the troopers
looked through the van’s back window and saw a bloody rifle. They searched the van and found
at least fourteen guns and over $25,000 in cash.

       Meanwhile, Lindsey’s friends were becoming worried as he had not been to AMVETS for
almost a week. A fellow veteran went to check on him and found newspapers piling up, the door
ajar, and a “horrific” odor coming from within. He called 911, and police found Lindsey’s body
decaying on the dining room floor. Police also found the house ransacked, the safe empty, and
handgun boxes strewn throughout. They entered the serial numbers from the gun boxes into a
database and received a hit in Kentucky, which led them to Griffith. Indiana officers then traveled
to Kentucky and interviewed Griffith, who still claimed to be “John Scott Griffith.” When they
told him they were seeking a warrant for his fingerprints, he grabbed a paper clip and started
scraping at his fingers.

       While Griffith was still jailed in Kentucky for conduct unrelated to the crimes against
Lindsey, the State charged him with six counts: murder, felony murder, A-felony robbery, A-
felony conspiracy to commit robbery, B-felony aggravated battery, and C-felony receiving stolen
property.1 The State also sought LWOP. On March 11, 2013, Griffith was extradited back to
Indiana to face the charges.

       Although Griffith was initially appointed two attorneys, he chose to represent himself,
retaining one attorney as stand-by counsel. After a two-week trial, the jury found Griffith guilty as


1
 We note that, effective July 1, 2014, the General Assembly enacted new versions of the statutes under
which Griffith was charged. Class A felony robbery, for example, is now a Level 2 felony. But because
Griffith committed his crimes in 2012, we apply the statutes in effect at that time.
                                                   3
charged. To avoid double jeopardy problems, the trial court vacated the felony murder and
aggravated battery convictions and reduced the robbery and conspiracy convictions to Class C
felonies. The trial court imposed LWOP based on the jury’s recommendation, and imposed
concurrent eight-year sentences for the robbery and conspiracy convictions, to run consecutively
with LWOP.

       Griffith now directly appeals his convictions to this Court under Indiana Appellate Rule
4(A)(1)(a), presenting seven issues that we address in turn. Additional facts will be supplied where
appropriate.

                                     Discussion and Decision
I.     Griffith Was Not Denied Due Process in Discovery.

       Griffith claims that after he chose to represent himself, the State violated his Fourteenth
Amendment due process rights by providing certain pictures in discovery solely by a disc he could
not access in jail. He acknowledges that the State accommodated him by printing off the disc’s
contents and delivering them in a box, but he insists—without citing any support in the record—
that pictures of the van and Lindsey’s autopsy were missing. The State responds that the box
included everything on the disc—roughly 6,000 pages—and even if it lacked several pictures,
Griffith could have asked his stand-by counsel to check for and fix such discrepancies. We agree
with the State and find Griffith’s constitutional claim meritless.

       Although the Fourteenth Amendment does not guarantee criminal defendants a general
right to discovery, Weatherford v. Bursey, 429 U.S. 545, 559 (1977), it does require prisons to
allow inmates “meaningful access to the courts,” either by “providing . . . adequate law libraries
or adequate [legal] assistance,” Bounds v. Smith, 430 U.S. 817, 824, 828 (1977). But here, Griffith
had “meaningful access to the courts” for two reasons: (1) no record evidence suggests the box
omitted anything from the disc; and (2) even if it did, Griffith could have asked stand-by counsel
to check for such discrepancies and could have requested a continuance.

       First, Griffith claims the box was missing material from the disc, but nothing in the record
supports this assertion. All we know is what happened at trial: when the State presented pictures
of the van and autopsy, Griffith said they were not in the box, but the State said they were. The
trial court, exercising its discretion, overruled the objections. And now on appeal, Griffith fails to
point to anything—other than his own unsworn objections at trial—that the box was incomplete.

                                                  4
To the contrary, he admits the box contained roughly 6,000 pages of discovery. Those documents
included written copies of “reports and statements,” transcripts of police interviews, and hundreds
of photographs.

       Second, even if we accept Griffith’s position that the box was missing material from the
disc, he offers no excuse for failing to ask his counsel to check for such discrepancies and failing
to request a continuance. From start to finish, Griffith had some form of counsel. Indeed, when he
received the disc, he had two court-appointed lawyers at his service—Grant County Chief Public
Defender Robert Rittman and Attorney Jerry Drook. Attorney Drook, in particular, stated his
willingness to print off the disc’s contents. Surprisingly, though, Griffith dismissed both attorneys
and chose to represent himself, ignoring the trial court’s extensive warnings:

       Court:     You understand that Mr. Rittman, and Mr. Drook are experienced trial
                  attorneys? That Mr. Rittman and Mr. Drook have tried murder cases in
                  the past? Numerous cases? They’ve been through this process before.
                  They are known to be able counsel in this county.
       Griffith: Yeah I’ve never represented myself in a murder trial, I’ll say that much,
                 but I just don’t see me having a standing chance.
       ....
       Court:     This is a very serious request you’re considering. You need to think about
                  it very carefully . . . .

       Two weeks later, Griffith and the judge picked up where they left off:

       Court:     You understand that you have [the] right to be defended in this case by an
                  attorney.
       Griffith: Yes.
       ....
       Court:     And you understand that not having an attorney, and instead representing
                  yourself in a criminal proceeding[] is almost always unwise?
       Griffith: Yeah.
       Court:     You understand that if you represent yourself, you will have to follow all
                  the same rules as an attorney, and you will receive no special help from
                  the Court?
       Griffith: Yes.
       ....



                                                 5
        Court:     You understand that an attorney would be able to help you investigate and
                   question witnesses before trial?
        Griffith: Yes.
        Court:     Get any favorable evidence to present in your defense?
        Griffith: Yes.
        Court:     Prepare and file useful pre-trial motions?
        Griffith: Yes.
        ....
        Court:     I find that you have knowingly, intelligently, and voluntarily waived your
                   right to counsel, and I’m discharging Mr. Rittman and Mr. Drook at this
                   time.
        But, even after dismissing his lawyers, Griffith was allowed stand-by counsel:

        Griffith: Okay. Well the last thing . . . . Is there any way that I can get an assistant
                  [sic] of counsel, that way I can still do it my way, but I have somebody to
                  help me get my outside resources?
        Court:     Alright. So you’re, you’re asking the Court what’s sometimes referred to
                   as a standby counsel?
        Griffith: Yeah.
        The Court granted that request and named Chief Public Defender Rittman as stand-by
counsel. Rittman embraced that role by stepping in at key moments throughout trial—helping to
preserve objections and schedule witnesses. Simply put, Griffith offers no excuse for failing to
utilize that resource, asking Rittman to check for and fix discrepancies between the box and the
disc. And he offers no excuse for not requesting a continuance when the State presented the van
and autopsy pictures at trial. See Flores v. State, 485 N.E.2d 890, 894 (Ind. 1985) (noting that a
request for a continuance is the proper response to belated disclosures).

        In sum, Griffith has not shown that the State deprived him of “meaningful access to the
courts” under the Fourteenth Amendment2 or that the trial court abused its discretion in admitting
the allegedly late-disclosed pictures.

II.     Griffith Was Not Denied His Speedy Trial Rights.
        Griffith claims that the twenty-month span between his Kentucky arrest on July 25, 2012
and Indiana trial on April 11, 2014 violated his speedy trial rights, as guaranteed by Indiana

2
 It is quite possible that the State could violate a pro se prisoner’s due process rights by providing discovery
solely in a format it knows the prisoner has no means of accessing. We hope never to see such a case.
                                                       6
Criminal Rule 4(C) and the Federal and Indiana Constitutions. But the State responds that Griffith
starts the speedy trial clock too early—that it began ticking not when Kentucky arrested Griffith
on unrelated charges, but when Indiana arrested him on the current charges, including murdering
and robbing Lindsey. We agree. And from that Indiana arrest on March 11, 2013 until trial, Griffith
caused most of the thirteen-month delay, either asking for or agreeing to all three continuances.
The trial court thus properly denied his motion for discharge. We address Rule 4(C) and the Federal
and Indiana Constitutions in turn.

        A. Rule 4(C)

        Griffith seeks relief under Indiana Criminal Rule 4(C)—the “one-year rule.” Rule 4(C)
requires the State to bring a defendant to trial within one year, excluding any delays attributable to
the defendant or court congestion. That one-year clock begins ticking on the later of two dates: (1)
the filing of criminal charges or (2) the arrest on those charges. Ind. Crim. Rule 4(C). If the
defendant is jailed outside Indiana when charged, arrest occurs once he is returned to Indiana’s
“jurisdiction and exclusive control.” Sweeney v. State, 704 N.E.2d 86, 100 n.27 (Ind. 1998).

        The parties do not dispute that Griffith asked for or agreed to all three continuances. Rather,
they dispute what date triggered the one-year clock—a question of law that we review de novo.
See Austin v. State, 997 N.E.2d 1027, 1039 (Ind. 2013). Here are the relevant dates:

       July 25, 2012: Kentucky arrests Griffith for conduct unrelated to the crimes against
        Lindsey.
       August 2, 2012: While Griffith is still jailed in Kentucky, Indiana charges him for the
        crimes against Lindsey and issues an arrest warrant.
       March 11, 2013: Griffith is extradited, and Indiana serves the arrest warrant.
       March 12, 2013: Initial hearing is held. Counsel appears for Griffith. Jury trial is set for 7-
        29-2013.
       June 20, 2013: On Griffith’s motion for continuance, jury trial is pushed back from 7-29-
        2013 to 9-30-2013.
       August 12, 2013: Griffith again moves to continue jury trial.
       August 29, 2013: Jury trial set for 9-30-2013 is pushed back to 3-10-2014 per agreement
        of the parties.
       February 12, 2014: Griffith, now pro se, files motion for indefinite continuance.
       February 25, 2014: Court cancels trial set for 3-10-2014 and grants a continuance, but not
        indefinitely, and resets trial for 4-11-2014.
       April 11, 2014: Griffith’s Indiana trial starts.
        As the timeline shows, although Indiana charged Griffith with the crimes against Lindsey
on August 2, 2012, he was at that time still jailed in Kentucky for unrelated conduct. Indiana did

                                                  7
not actually arrest Griffith until March 11, 2013—when he was brought back within the state’s
“jurisdiction and exclusive control.” Sweeney, 704 N.E.2d at 100 n.27. Thus, the one-year clock
started ticking on March 11, 2013.

        And most of the thirteen-month lapse from that date until the April 11, 2014 trial was
Griffith’s own doing. Indeed, Griffith admits he asked for or agreed to all three continuances,
which collectively delayed trial 251 days—over eight months. Subtracting Griffith’s 251-day
delay from the 396-day total, he was brought to trial within 145 days. This was amply within the
one-year limit imposed by Rule 4(C).

        B. Federal and Indiana Constitutional Speedy Trial Rights

        We turn next to whether Griffith was denied his speedy trial rights under Article 1, Section
12 of the Indiana Constitution3 or the Sixth Amendment to the United States Constitution.4
Because Griffith asserts these constitutional violations without providing analysis, the State claims
waiver. Potential waiver notwithstanding, we find no constitutional violations.

        In evaluating both federal and Indiana constitutional speedy trial claims, courts balance the
same four factors: (1) the length of delay; (2) the reason for delay; (3) the defendant’s assertion of
the right to a speedy trial; and (4) any resulting prejudice to the defendant. Barker v. Wingo, 407
U.S. 514, 530 (1972) (applying those factors to federal claim); Sweeney, 704 N.E.2d at 102
(applying same factors to Indiana claim). Turning to those factors, we first note the delay was not
excessive. Although Indiana issued the warrant for Griffith’s arrest on August 2, 2012, Griffith
was not actually arrested until his extradition on March 11, 2013. Second, from that day until trial
on April 11, 2014, Griffith was the primary “reason for delay.” He either requested or agreed to all
three continuances of the trial date, causing more than eight months of delay over this thirteen-
month period. Third, while Griffith did assert his speedy trial right by filing a motion to discharge,
he filed that motion just two months after requesting an indefinite continuance. In other words, he
requested a speedy trial shortly after he delayed trial. Fourth, Griffith fails to show any prejudice


3
 “All courts shall be open; and every person, for injury done to him in his person, property, or reputation,
shall have remedy by due course of law. Justice shall be administered freely, and without purchase;
completely, and without denial; speedily, and without delay.” Ind. Const. art. 1, § 12.
4
 “In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial . . . .” U.S.
Const. amend. VI.

                                                     8
from the delay. See Lee v. State, 684 N.E.2d 1143, 1146 (Ind. 1997) (noting that showing prejudice
is the defendant’s burden). Indeed, delay “may work to the accused’s advantage,” Barker, 407 U.S.
at 521—and here, Griffith’s requests for or assent to three continuances imply that he thought
delaying his murder trial was advantageous.

       The trial court thus did not err in denying Griffith’s motion for discharge under the Federal
and Indiana Constitutions.

III.   Griffith Was Not Entitled to DNA and Blood Spatter Experts at Public Expense.
       Griffith argues the trial court abused its discretion in denying his motions for public funds
to hire expert witnesses in DNA and blood spatter—motions he filed just one month before trial.
Indiana leaves decisions to hire expert witnesses at public expense to the trial court’s sound
discretion. Scott v. State, 593 N.E.2d 198, 200 (Ind. 1992). The defendant is not entitled to “any
and all experts [he] believes might be helpful”—rather, he bears the burden of showing a need.
Tidwell v. State, 644 N.E.2d 557, 560 (Ind. 1994). The trial court found Griffith failed to meet that
burden. And we agree.

       Griffith’s requests failed to provide even the most basic information—why he needed DNA
and blood spatter experts, whom he would like to hire, and how much they would cost. To justify
the DNA expert, Griffith simply asserted that the State’s DNA evidence was too incriminating—
because, for example, it indicated that his DNA was on the latex glove found beside Lindsey’s
body. Likewise, to justify the blood spatter expert, Griffith simply stated his desire to show that
blood was found all over Lindsey’s house, thereby rebutting Bradley’s testimony that the murder
took place by the card table. But it does not take an expert to describe the location of blood; any
crime scene witness can do that. Here, the trial court did not abuse its discretion in refusing to
spend public funds on unnecessary experts of unknown identity, cost, and qualifications.

IV.    The Trial Court Did Not Commit Fundamental Error in Allowing Unknown
       Witnesses to Hear Opening Statements Despite a Separation Order.
       Griffith argues the trial court erroneously allowed witnesses to remain in the courtroom
during opening statements despite a separation of witnesses order. Normally, we review a trial
court’s determination regarding an alleged violation of a separation of witnesses order for abuse
of discretion. Wisner v. Laney, 984 N.E.2d 1201, 1208 (Ind. 2012); Goolsby v. State, 517 N.E.2d
54, 60–61 (Ind. 1987). But here, since Griffith failed to raise a timely objection at trial, he may


                                                 9
avoid waiver only by showing that permitting the witnesses to hear opening statements constituted
fundamental error. See Knapp v. State, 9 N.E.3d 1274, 1281 (Ind. 2014). Because he cannot meet
that “daunting standard,” see id., we affirm on this issue as well.

       Indiana Evidence Rule 615 allows litigants to move for separation of witnesses so they
cannot hear each other’s testimony. See Long v. State, 743 N.E.2d 253, 256 (Ind. 2001). Invoking
that rule, Griffith filed a pretrial motion for separation of witnesses, which the trial court granted.

       But on the first day of trial, the court made two exceptions to that separation order, and
Griffith raised no objections:

       Court:     The jury will be in just a moment. Uh, a couple of preliminary matters. I
                  think when we ended Friday, there was a request that the first witness from
                  the State, who is a relative of Mr. Lindsey, the request was that she remain
                  in the courtroom after she’s completed her testimony is my understanding
                  there is no objection to that. Is that right?
       Griffith: There is not. As long as she don’t [sic] make a [scene] I’m cool with it.
       Court:     Okay. The other is I know there are some witnesses in the courtroom here
                  currently. Even though there is a separation of witness order[], witnesses
                  may remain in the courtroom during opening statements because they’re
                  not listening to any other witnesses’ testimony. As soon as the opening
                  statements are over, they’ll be excused and asked to remain in the hallway
                  until they’re called to testify.
       As stated above, since Griffith did not object to the witnesses hearing opening statements,
he must now prove fundamental error by showing the alleged violation was “so prejudicial to [his]
rights as to ‘make a fair trial impossible.’” Ryan v. State, 9 N.E.3d 663, 668 (Ind. 2014) (quoting
Benson v. State, 762 N.E.2d 748, 756 (Ind. 2002)). But even if the trial court erred in allowing
witnesses to hear opening statements, Griffith fails to show what, if any, prejudice he suffered.
Nothing in the record identifies which witnesses remained in the court room, how much of the
opening statements they heard, or how hearing opening statements influenced them. Without those
critical details, we cannot agree that a fair trial was impossible.

V.     The Trial Court Did Not Abuse Its Discretion by Allowing the State’s Entomologist to
       Testify.
       Griffith claims the trial court abused its discretion by allowing forensic entomologist Dr.
Haskell to testify about Lindsey’s time of death based on maggot evidence because the State gave
insufficient notice it would call him as a witness. Trial courts have wide discretion in deciding


                                                  10
whether to admit testimony from belatedly disclosed witnesses. See, e.g., Taylor v. State, 676
N.E.2d 1044, 1046 (Ind. 1997). An abuse of discretion occurs only when the belatedly disclosing
party “engaged in deliberate or other reprehensible conduct that prevents the defendant from
receiving a fair trial.” Id.; see also Liddell v. State, 948 N.E.2d 367, 370 (Ind. Ct. App. 2011).
Bearing that standard in mind, we hold that Griffith’s claim fails for two reasons: the State
adequately disclosed Dr. Haskell months before trial, and, at the very least, did not deliberately
conceal him.

        First, the State timely disclosed Dr. Haskell. In March 2013, Griffith filed a motion for
pretrial discovery, requesting a list of all persons the State intended to call as witnesses. And
although the State’s initial discovery notice did not reference Dr. Haskell, a supplemental notice
did. On November 18, 2013—still five months before trial—the State served Griffith with a notice
of supplemental discovery compliance stating that “all persons identified and/or referred to” in the
material provided “may also be called to testify.” The third page of that notice clearly stated “Dr.
Haskell Report (14 pages),” thus identifying and referring to Dr. Haskell. In addition, the State
enclosed Dr. Haskell’s fourteen-page report so Griffith could know the exact substance of the
entomologist’s anticipated testimony. Thus, as the trial judge rightly stated, the supplemental
compliance “put[] the Defendant on notice that Dr. Haskell may be called as a witness to testify.”

        Second, even if the State belatedly disclosed Dr. Haskell, that belated disclosure was not
“deliberate” or “reprehensible,” as required for reversal. Taylor, 676 N.E.2d at 1046. On three
separate occasions, the State referenced Dr. Haskell. First, as noted, the State identified Dr. Haskell
and provided his report months before trial. Second, the State identified Dr. Haskell during voir
dire when asked to list intended witnesses. And finally, the day before Dr. Haskell took the stand,
the State reminded Griffith that it planned to call him as a witness. Griffith did not express surprise
at any of these announcements. Nor did he request a continuance, which, again, is the usual remedy
for belated disclosures. See Flores, 485 N.E.2d at 894.

        Here, Griffith’s claim fails as the trial court did not abuse its discretion by allowing Dr.
Haskell to testify.

VI.     The Trial Court Properly Admitted Evidence Found in Griffith’s Van.
        Griffith next argues the trial court erred in admitting evidence seized from the van because
the warrant was impermissibly “general,” in violation of both the Federal and Indiana

                                                  11
Constitutions.5 The State responds that the warrant was far from general, specifically describing
the van’s color, VIN number, and license plate registration, as well as the items to be seized.
Reviewing this question of law de novo, Garcia v. State, 47 N.E.3d 1196, 1199 (Ind. 2016), we
agree with the State.

        Both the Federal and Indiana Constitutions prohibit “general”—that is, overbroad—search
warrants. Stanford v. Texas, 379 U.S. 476, 480 (1965) (Fourth Amendment); Overstreet v. State,
783 N.E.2d 1140, 1158 (Ind. 2003) (Article 1, Section 11 of the Indiana Constitution). To avoid
giving police “unbridled discretion,” a warrant must describe “with some specificity” the place to
be searched and items to be searched for. Overstreet, 783 N.E.2d at 1158.

        Here, the van warrant amply met that standard. First, it specifically described the place to
be searched: “A white 1997 Dodge van, VIN: 2B7HB21X3VK566874, bearing Ohio registration
plate EVU8737.” Second, it specifically enumerated the items to be seized: “narcotics (both legal
and illegal) prescribed to Duwayne M. Lindsey, computer equipment, cellular phones and other
electronic recording devices, money, journals recording illegal activities, stolen property included
but not limited to firearms, collector coins, United States mint sets. Evidence described as blood,
DNA, and any trace evidence or body fluids and any property belonging to Duwayne M. Lindsey.”
We thus hold the van warrant was not general and properly constrained police discretion.

VII.    Sufficient Evidence Supports Griffith’s Convictions.
        Finally, Griffith argues there is insufficient evidence to prove he murdered and robbed
Lindsey. Sufficiency-of-the-evidence claims face a steep standard of review: we consider only the
evidence and reasonable inferences most favorable to the convictions, neither reweighing evidence
nor reassessing witness credibility. Gibson v. State, 51 N.E.3d 204, 210 (Ind. 2016). We affirm the
judgment unless no reasonable factfinder could find the defendant guilty. Id.

        Here, Griffith relies on the same story the jury rejected: that Bradley acted alone. But his
version of events fares no better on appeal—as it still runs against overwhelming incriminating
evidence, including Bradley’s eyewitness testimony, DNA evidence, and the fact that Griffith was
caught in possession of Lindsey’s property.



5
 To the extent Griffith claims any other constitutional search and seizure violations, he has waived those
arguments by failing to provide cogent reasoning. See Ind. Appellate Rule 46(A)(8)(a).
                                                   12
       Bradley gave extensive, compelling eyewitness testimony. She testified she was in love
with Griffith, and when he asked her to help him murder and rob an elderly veteran who collected
guns and rare coins, she agreed. The couple lied their way into Lindsey’s home, and once Griffith
gave the signal, Bradley bashed their host’s head with a hammer. Then Griffith took over. He
stabbed Lindsey in the chest and pushed him to the floor. Lindsey asked why they were doing this
and begged them to let him live. But Griffith responded only by demanding the safe’s combination
and slitting Lindsey’s throat after every incorrect answer. Eventually Griffith opened the safe, and
the couple spent the next hour and a half packing Lindsey’s guns, coins, and cash into the getaway
car. Now on appeal, Griffith asks that we not believe Bradley because she was “not right in the
head and [has] been diagnosed bipolar and schizophrenic.” But that credibility attack is too little—
and comes too late.

       Additionally, DNA evidence linked Griffith to the murder. For example, the bloody latex
glove found beside Lindsey’s body and the bloody shoes found in the van contained DNA from
which two people could not be excluded as contributors—Lindsey and Griffith. Likewise, the
bloody blue jeans and sweatshirt found in the van contained DNA from which three people could
not be excluded as contributors, including Lindsey and Griffith. This evidence supports reasonable
inferences that Griffith’s DNA was in Lindsey’s house and that Lindsey’s DNA was in Griffith’s
van.

       Furthermore, Griffith was caught with Lindsey’s property mere days after the murder. In
the van, police found four of Lindsey’s guns, his hatchet, his briefcase, several empty prescription
bottles in his name, and over $25,000 in cash. In the Oldsmobile, they found another prescription
pill bottle in Lindsey’s name and a small ring inscribed “RCA”—the initials of Lindsey’s former
employer.

       Against that evidence, Griffith’s sufficiency claim fails. Substantial—indeed, over-
whelming—evidence indicates that Griffith murdered and robbed Lindsey.

                                           Conclusion
       For the foregoing reasons, we affirm James Griffith’s convictions.

Rucker, David, Massa, and Slaughter, JJ., concur.




                                                13